MEMORANDUM **
California state prisoner Barry Woods appeals pro se the district court’s entry of judgment as a matter of law pursuant to Fed.R.Civ.P. 50(a). We have jurisdiction under 28 U.S.C. § 1291, and we dismiss the appeal for Woods’ failure to comply with Fed. R.App. P. 10(b)(2).
Woods contends that the district court erred by granting defendants’ motion for judgment as a matter of law. We are unable to consider Woods’ contentions about judicial error because he failed to provide any portion of the trial transcript. See Fed. R.App. P. 10(b)(2); Syncom Capital Corp. v. Wade, 924 F.2d 167, 169-70 (9th Cir.1991) (per curiam). We therefore dismiss the appeal.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.